Citation Nr: 1215441	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1972 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a formal hearing held in Washington, DC before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the claims folder.

This is the third time that this case has come before the Board.  In February 2009, the Board remanded the Veteran's claim in order that a Statement of the Case could be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a Statement of the Case in March 2009, and the Veteran then filed a timely Substantive Appeal.  In a July 2010 decision, the Board denied the Veteran's claim for an increased initial rating. 

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  For a reason described in greater detail below, in June 2011, the Court approved a Joint Motion for Remand.  The case has now returned to the Board following that Joint Motion.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In its July 2010 decision denying the Veteran's claim, the Board acknowledged that the Veteran was receiving Social Security disability benefits, and that the records from the decision granting him benefits were not associated with the claims file.  The joint motion directs VA to obtain the Social Security records.   

Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency, including those from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  A decision from the Court of Appeals for the Federal Circuit provided that "when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established." Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the mere existence of Social Security records does not establish their relevance.  

Applying this case law to the Veteran's claim in its July 2010 decision, the Board noted that the Veteran had previously stated in his VA examinations that he was receiving Social Security disability benefits for his back condition and not for a mental disorder.  The Board thus determined that though these records were not obtained, they were irrelevant.  The Board also noted that in his May 2010 hearing, the Veteran stated that he was indeed awarded Social Security on account of a mental disorder, but the Board explained why it did not find this statement to be credible.  

In the June 2011 Joint Motion, the parties found that VA did not comply with the duty to assist because it did not obtain the Veteran's Social Security records.  Specifically, the parties wrote that "the possibility that the SSA records could contain relevant evidence cannot be foreclosed absent a review of these records."  

This statement appears to be contrary to the holding in Golz.  In Golz, the claimant sought service connection for PTSD.  In its decision preceding the appeals, the Board noted that the Veteran's Social Security records had not been obtained, but found that they were irrelevant as they preceded the Veteran's claim by many years and as they pertained to a back disability and not to a mental condition.  Golz, 590 F.3d at 1319.  Curiously, in the joint motion here, the parties did not find the Board's conclusion that the Veteran's Social Security records were irrelevant to be clearly erroneous.  Instead, they appear to conclude the only way to determine relevancy is to obtain and review the records.  

In any event, the Board recognizes that the June 2011 Joint Motion is now the "law of the case," requiring the Board to follow the Court's mandate.  Winslow, 8 Vet. App. at 472.  Though there are exceptions to the "law of the case" doctrine, see Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (establishing the circumstances where the law of the case doctrine does not apply), the Board shall remand the Veteran's claim and seek the outstanding records.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from August 2009 and thereafter should be obtained and associated with his claims folder.  

2.  Contact the Social Security Administration and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the award for incorporation into the record.  The RO/AMC should document all attempts to obtain these records in the Veteran's claims file.  

3.  After undertaking any additional development as may become indicated upon receipt of any additional records, (e.g. conducting an examination), the RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


